Exhibit 10.1

 

LOGO [g548275im1.jpg]

  

AOL Advertising

770 Broadway - 6th Floor

New York, NY 10003

5/31/13 12:55 PM

 

 

 

CONTRACT INFORMATION

 

    BILLING CONTACT INFORMATION    SUMMARY      Advertiser: LOCAL CORPORATION  
  Primary Contact: ATTN: ACCOUNTS PAYABLE        Total Gross: ***      Plan
Name: Local.com Search 2013-2015     Company Name: LOCAL CORPORATION       
Total Net: ***      Plan ID: 10052222     Address: 7555 IRVINE CENTER DRIVE    
   All prices shown are: Net      Plan Version: 2     City, State/Province:
IRVINE, CA        Agency Commission: $0.00      AOL Sales Contact: Nicole Hoag  
  Postal Code, Country: 92618-2930, US        Agency Commission%: 0%      Start
Date: 6/1/13     Email: billing@local.com        Billing Data Source: AOL
Advertising      End Date: 5/31/15     Phone: 949-784-0800             Fax:   
         Billing Method: Bill on Actuals      

 

   

 

CREATIVE SPECS

 

     

Detailed Specs available at http://advertising.aol.com/ad-specs

 

 

 

   

 

MEDIA PLAN DETAILS

 

 

 

 

 

Line Item# 

   Product Name/Charge Type        Targeting              
    Line Item Notes                 Start           End           Value Type  
      Cost Type    Rate      Quantity      Total Cost      

 

3069768 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069769 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069770 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069771 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069772 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069773 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069774 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069775 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069776 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069777 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069778 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***    

 

3069779 

   AOL Search Marketplace           ***        6/1/13           5/31/15        
  Paid Media         BID    -    -    ***  

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

10052222(2) Page 1 / 4



--------------------------------------------------------------------------------

LOGO [g548275im1.jpg]

  

AOL Advertising

770 Broadway - 6th Floor

New York, NY 10003

5/31/13 12:55 PM

 

 

 

 

Line Item# 

   Product Name/Charge Type        Targeting                 Line Item 
Notes           Start      End      Value Type      Cost Type    Rate     
Quantity      Total Cost    

 

3069780 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069781 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069782 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069783 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069784 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069785 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069786 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069787 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069788 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069789 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069790 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069791 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069792 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069793 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069794 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069795 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069796 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069797 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069798 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069799 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069800 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069801 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069802 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069803 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069804 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069805 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069806 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069807 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

 

3069808 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***  

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

10052222(2) Page 2 / 4



--------------------------------------------------------------------------------

LOGO [g548275im1.jpg]

  

AOL Advertising

770 Broadway - 6th Floor

New York, NY 10003

5/31/13 12:55 PM

 

 

 

 

Line Item# 

   Product Name/Charge Type        Targeting                 Line Item 
Notes           Start      End      Value Type      Cost Type    Rate     
Quantity      Total Cost    

3069809 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069810 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069811 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069812 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069813 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069814 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069815 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069816 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069817 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069818 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069819 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069820 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069821 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***    

3069822 

   AOL Search Marketplace         ***   6/1/13      5/31/15      Paid Media     
BID    -    -    ***        Totals     -    ***          

 

 

 

 

GENERAL COMMENTS

 

  Client will be billed on a CPC, bid-for-position model only.     The only
additional terms that apply are the search marketplace terms

 

 

 

 

TERMS AND CONDITIONS

 

  4 - AAAAs 3.0 with Additional Terms This Insertion Order will be governed by
the AAAA/IAB Standard Terms and Conditions for Internet Advertising for Media
Buys One Year or Less, version 3.0 (the “Standard Terms”), and any additional
terms attached hereto or referenced via URL (the “AOL Additional Terms”). This
Insertion Order will be governed by the laws of the State of New York. If an
Advertiser is signing this Insertion Order with no Agency representation, all
references in this Insertion Order and the Standard Terms to “Agency” will be
deemed to mean Advertiser. All impressions specified in this Insertion Order
will be delivered through the AOL Network , which is defined as any web site,
product, service, or site owned, operated, distributed, or authorized to be
distributed by or through AOL Inc., AOL Advertising Inc. or any AOL affiliate
worldwide, including any third party interactive site(s) on which AOL
distributes or is authorized to distribute Advertisements. AOL Additional terms
that apply to the inventory specified herein are incorporated by reference and
can be found at http://adspecs.aol.com/terms-conditions/current-terms-
conditions/aol-advertising-inc-additional-terms-advertising-insertion

 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

10052222(2) Page 3 / 4



--------------------------------------------------------------------------------

LOGO [g548275im1.jpg]

  

AOL Advertising

770 Broadway - 6th Floor

New York, NY 10003

5/31/13 12:55 PM

 

 

 

AUTHORIZED SIGNATURE

 

  In order to bind the parties to this agreement, their duly authorised
representatives have signed their names below on the dates indicated. This
agreement (including the Standard Terms incorporated by) reference shall be
binding on both parties when signed on behalf of each party and delivered to the
other party (which delivery may be accomplished by facsimile transmission of the
signature pages hereto).

 

 

 

AOL Advertising Inc.

 

   

 

CUSTOMER OR AGENCY

 

   

By:

 

/s/ Jim Norton

       

By:

 

/s/ Michael A. Sawtell

          (signature)           (signature)                

Print Name:

 

Jim Norton

       

Print Name:

 

Michael A. Sawtell

          (print or type)           (print or type)                

Title:

 

Vice President

       

Title:

 

COO

          (print or type)           (print or type)                

Date:

 

5/31/2013

       

Date:

 

5/31/2013

                                 

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

10052222(2) Page 4 / 4